DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
Claims 1-18, received 1/6/2021, are pending for examination.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 1/6/2021 and 9/9/2021 were considered.
Drawings
The drawings were received on 1/6/2021.  These drawings are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 10, 12 and 13 recite the limitation “the guide ball” whereas claim 8 recites “two guide balls”. Therefore, it is not clear which of the two guide balls “the guide ball” refers to. For the purpose of this examination “the guide ball is” are interpreted as “the two guide balls are”. 
Claims 11-13 are rejected for inheriting the same deficiencies of the claims from which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yedid et al., U.S. Patent Application Publication Number 2021/0048650 A1 (hereafter Yedid).
Regarding claim 17, Yedid discloses a folded module (see at least element 120) comprising:
a housing having an internal space of which at least a portion is rounded (see at least element 230);
a carrier disposed in the internal space and at least partially rounded (see at least element 220); and
a rotation holder disposed on the carrier (see at least element 210),
wherein the carrier is rotatable, with respect to the housing, about a first axis (see at least figure 2B, x-axis), and
both the rounded shape of the internal space and the rounded shape of the carrier correspond to a shape of an arc of a circle centered on the first axis (see at least figures 6c and 7, element 122, as well as paragraphs [0110], [0115]).
Regarding claim 18, Yedid discloses a plurality of cameras (see at least elements 100 and 190), comprising: a plurality of camera modules having different angles of view (see at least paragraph [0104]), wherein at least one of the plurality of camera modules is a camera module including the folded module of claim 17 (see at least element 100).

Claims 1-2 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seo et al., U.S. Patent Application Publication Number 2020/0363626 A1 (hereafter Seo).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Seo discloses a folded module (see at least figures 11-17) comprising:
a housing (see at least element 210);
a carrier disposed in the housing (see at least element 250); and
a rotation holder disposed on the carrier (see at least element 270) and comprising a reflective member (see at least element 273),
wherein the carrier is rotatable, with respect to the housing, around a first axis formed by one rotating shaft ball (see at least element 212, as well as paragraph [0083]),
wherein the rotation holder is rotatable with respect to the carrier around a second axis formed by two ball members (see at least element 272a, as well as paragraph [0092]), and
wherein the first axis and the second axis intersect each other, and the one rotating shaft ball and the two ball members are disposed on a plane comprising both the first axis and the second axis (see at least figures 12-15).
Regarding claim 2, Seo discloses that when viewed in a first axis direction, the rotating shaft ball and the two ball members are aligned in a second axis direction (see at least figure 15).
Regarding claim 8, Seo discloses that the carrier is supported on the housing by the one rotating shaft ball and two guide balls (see at least elements 212, and 213).

Claims 1-2, 8 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al., U.S. Patent Application Publication Number 2021/0181460 A1 (hereafter Lee).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Lee discloses a folded module (see at least figures 9-16) comprising:
a housing (see at least element 220);
a carrier disposed in the housing (see at least element 230); and
a rotation holder disposed on the carrier (see at least element 240) and comprising a reflective member (see at least element 210),
wherein the carrier is rotatable, with respect to the housing, around a first axis formed by one rotating shaft ball (see at least elements 272 and C1),
wherein the rotation holder is rotatable with respect to the carrier around a second axis formed by two ball members (see at least elements 278 and C2), and
wherein the first axis and the second axis intersect each other, and the one rotating shaft ball and the two ball members are disposed on a plane comprising both the first axis and the second axis (see at least figure 16).
Regarding claim 2, Lee discloses that when viewed in a first axis direction, the rotating shaft ball and the two ball members are aligned in a second axis direction (see at least figures 9, 11 and 16).
Regarding claim 8, Lee discloses that the carrier is supported on the housing by the one rotating shaft ball and two guide balls (see at least elements 272 and 274).
Regarding claim 17, Lee discloses a folded module (see at least figures 9-16) comprising:
a housing having an internal space of which at least a portion is rounded (see at least element 220);
a carrier disposed in the internal space and at least partially rounded (see at least element 230); and
a rotation holder disposed on the carrier (see at least element 240),
wherein the carrier is rotatable, with respect to the housing, about a first axis (see at least elements 272 and C1), and
both the rounded shape of the internal space and the rounded shape of the carrier correspond to a shape of an arc of a circle centered on the first axis (see at least figures 9-16, elements , 220, 230, 272 and C1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 5-6 are rejected under 35 U.S.C. 103 as being obvious over Seo et al., U.S. Patent Application Publication Number 2020/0363626 A1 (hereafter Seo).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
Regarding claim 3, Seo discloses that the carrier comprises a first magnet for driving (see at least element 243a), and the rotation holder comprises a second magnet for driving (see at least element 241a), the first and second magnets having a tapered shape (see at least figures 11-13).
Seo does not specifically disclose that the first magnet and the second magnet have a rounded shape.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the shapes of the first and second magnets be rounded, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination.
Therefore, one would have been motivated to select the shape of rounded for the first and second magnets, for the purpose of choosing any desired magnet shape which allows for driving while also permitting fitment into a housing of a desired dimension and shape. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 5, Seo discloses that the housing comprises a first coil and a second coil which face the first magnet and the second magnet, in the housing (see at least figures 11-17, elements 230, 241b, 243b).
Regarding claim 6, Seo discloses that at least one of the first coil and the second coil is provided in plural (see at least figure 11, element 243b).

Claims 15-16 are rejected under 35 U.S.C. 103 as being obvious over Seo et al., U.S. Patent Application Publication Number 2020/0363626 A1 (hereafter Seo) in view of Yedid et al., U.S. Patent Application Publication Number 2021/0048650 A1 (hereafter Yedid).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
Regarding claims 15-16, Seo does not disclose a plurality of camera modules having different angles of view, wherein at least one of the plurality of camera modules is a camera module comprising the folded module of claim 1; and wherein the plurality of camera modules are disposed in a plurality of cameras.
However, Yedid teaches a folded module for use in a portable electronic device (paras. [0003]-[0007]) including a plurality of camera modules having different angles of view (see at least elements 100 and 190, para. [0104]), wherein at least one of the plurality of camera modules is a camera module comprising the folded module of claim 1 (see at least paragraph [0104] of Yedid, as well as the rejections set forth above); and wherein the plurality of camera modules are disposed in a plurality of cameras (see at least elements 100 and 190 of Yedid).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the folded module of Seo to include the teachings of Yedid so that the folded module includes a plurality of camera modules having different angles of view, wherein at least one of the plurality of camera modules is a camera module comprising the folded module of claim 1; and wherein the plurality of camera modules are disposed in a plurality of cameras, for the purpose of using the folded module in a portable electronic device having a plurality of camera modules, as is well-known in the art, while having a reasonable expectation for success.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 15-16 and 18 are rejected under 35 U.S.C. 103 as being obvious over Lee et al., U.S. Patent Application Publication Number 2021/0181460 A1 (hereafter Lee) in view of Yedid et al., U.S. Patent Application Publication Number 2021/0048650 A1 (hereafter Yedid).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
Regarding claims 15-16 and 18, Lee does not disclose a plurality of camera modules having different angles of view, wherein at least one of the plurality of camera modules is a camera module comprising the folded module of claim 1 and/or 17; and wherein the plurality of camera modules are disposed in a plurality of cameras.
However, Yedid teaches a folded module for use in a portable electronic device (paras. [0003]-[0007]) including a plurality of camera modules having different angles of view (see at least elements 100 and 190, para. [0104]), wherein at least one of the plurality of camera modules is a camera module comprising the folded module of claim 1 and/or 17 (see at least paragraph [0104] of Yedid, as well as the rejections set forth above); and wherein the plurality of camera modules are disposed in a plurality of cameras (see at least elements 100 and 190 of Yedid).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the folded module of Lee to include the teachings of Yedid so that the folded module includes a plurality of camera modules having different angles of view, wherein at least one of the plurality of camera modules is a camera module comprising the folded module of claim 1 and/or 17; and wherein the plurality of camera modules are disposed in a plurality of cameras, for the purpose of using the folded module in a portable electronic device having a plurality of camera modules, as is well-known in the art, while having a reasonable expectation for success.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Allowable Subject Matter
Claims 4, 7, 9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-13 would be objected to as being dependent upon a rejected base claim, if rewritten to overcome the 112(a) rejections set forth above, and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        4/28/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872